DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Papers filed on 11/27/19 and 02/25/20 have been received.   The Information Disclosure Statement has been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a semiconductor device comprising: a first memory region; and a second memory region, wherein a first memory cell comprises in the first memory region comprises a first transistor and a first capacitor; wherein a second memory cell comprises in the second memory region comprises a second transistor and a second capacitor; wherein the first memory cell is configured to turn off the first transistor and retain a charge corresponding to first data in the first capacitor; wherein the second memory cell is configured to turn off the second transistor and retain a charge corresponding to second data in the second capacitor, wherein the first transistor and the second transistor each comprise an oxide semiconductor in a channel formation region,  wherein the first data is program data for executing a start-up routine, and wherein the first memory region is configured to become an accessible region when a processor that executes the start-up routine is booted and become an inaccessible region when the processor is in normal operation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kurokawa (U.S. Patent 9,990,207) discloses a memory device includes a memory circuit. The memory circuit has a function of storing a start-up routine and a function of loading the start-up routine in the memory circuit before powering off the semiconductor device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

03/12/2021

/SON L MAI/Primary Examiner, Art Unit 2827